DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite “dual-rate DML.” DML is not defined in the claims and they are, therefore, indefinite.  For purposes of the art rejection below, DML will be interpreted as a directly modulated semiconductor laser consistent with the background of the specification.
Claims 3 and 5 recites the limitation "the light splitting structure" while claim 6 recites “the collimating lens” and “the PD array”.  There is insufficient antecedent basis for these limitations in the claim. For purposes of the art rejection below, claims 3 and 5-6 are assumed to depend from claim 2 as claim 2 would provide proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,385,830 (Sato) in view of US 20100124423 (Kagaya).
	For claim 1, Sato teaches a DML device having a built-in signal calibration circuit (fig. 4 and 6), characterized in comprising: a signal calibration assembly (fig. 4 and 6, 14 and 23) is which is built into the DML device (fig.  4 and 6) for calibrating a degraded signal and directly connected to a laser chip (fig.  4 and 6, 11) through a gold wire (fig.  6, B11 and column 3, lines 2-3).
Sato does not teach the DML is a dual-rate DML.  However, Kagaya teaches the dual-rate transmitter in order to conform to two different systems [0080].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the DML of Sato in dual-rate DML in order to conform to two different systems as taught by the Kagaya.
For claim 7, Sato teaches a DML module (fig. 4 and 6) having a built-in signal calibration circuit (fig. 4 and 6, 14 and 23), characterized in comprising a DML device (fig. 4 and 6) having a built-in signal calibration circuit (fig. 4 and 6, 14 and 23), which comprises a signal calibration assembly (fig. 4 and 6, 14 and 23) built into the DML device (fig.  4 and 6) for calibrating a degraded signal and directly connected to a laser chip (fig.  4 and 6, 11) through a gold wire (fig.  6, B11 and column 3, lines 2-3).
Sato does not teach the DML is a dual-rate DML.  However, Kagaya teaches the dual-rate transmitter in order to conform to two different systems [0080].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the DML of Sato in dual-rate DML in order to conform to two different systems as taught by the Kagaya.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,385,830 (Sato) in view of US 20100124423 (Kagaya) and further in view of US 2015/0103491 (Ma).
For claim four Sato teaches at should be a short as possible in order to minimize impedance and avoid the degrading high frequency performance (column 1, lines 30-37).  Ma further teaches the bend angle is a results effective variable which alters inductance ([0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the gold wire bonding links between the signal calibration assembly and the laser chip between 0.1 mm and 2 mm as well as the band in angle between 45°and 135° in order to minimize impedance and avoid degrading high frequency performance, since it has been held that .
	Allowable Subject Matter
Claim 2-3 and 5-6, given the assumption that claims 3 and 5-6 should depend from claim 2, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Sato represents the closest prior art.  However, while serial port control structures are known, Sato does not teach the serial port control structure, and there is no teaching or motivation to modify Sato to include the serial port control structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/           Primary Examiner, Art Unit 2828